Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 02-11-2020 contains the following discrepancies:
U.S. Patent Application Publications item 1 publication number “2009132106” should read -- 20090132106 --.
U.S. Patent Application Publications item 2 publication number “2010204848” should read -- 20100204848--.
U.S. Patent Application Publications item 3 publication number “2016090186” should read -- 20160090186--.
U.S. Patent Application Publications item 4 publication number “2016325826” should read -- 20160325826--.
Appropriate action is required. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0003], second sentence reads “The system one or more thrust loads, one or more non-thrust loads…” should read -- The system includes one or more thrust loads, one or more non-thrust loads… --. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the auxiliary power source” which lacks antecedent basis. Claim 5 depends on claim 4, which depends on claim 3, which depends on claim 1. “An auxiliary power source” is recited in claim 2. For the purposes of examination, the examiner will take this limitation as – wherein an auxiliary power source --.
Claim 17 recites “wherein the auxiliary power source” which lacks antecedent basis. Claim 17 depends on claim 16, which depends on claim 9. “An auxiliary power source” is recited in claim 10. For the purposes of examination, the examiner will take this limitation as – wherein an auxiliary power source --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (PGPub No US 2017/0036773 A1), henceforth known as Jones.
Regarding claim 1, Jones teaches:
A system for offloading non-thrust loads, the system comprising: 
(Jones, Abstract: “…methods and systems for selective use of an auxiliary power source inflight in order to reduce fuel consumption of an aircraft”)
one or more thrust loads; 
(Jones, FIG. 1: (100); FIG. 2;
Paragraph [0015]: “…The aircraft 100 may be any type of aircraft 100 with an engine, such as a fixed-wing aircraft, a rotary-wing aircraft, and a jet aircraft. The main power source 102 may comprise one or more gas turbine engines, such as the one illustrated in FIG. 2…”;
Where the aircraft engines are one or more thrust loads)
one or more non-thrust loads; 
(Jones, FIG. 1: (108);
Paragraph [0025]: “…aircraft 100 comprises various loads, illustratively provided as pneumatic loads 106 and electrical loads 108. The electrical loads 108 correspond to any aircraft electrical system or device that generates, transmits, distributes, utilises, and/or stores electrical energy. For example, the electrical loads may include an electric starter, lights, electric flight instruments, navigation aids, and radios…”;
Where electrical loads 108 are one or more non-thrust loads)
a controller that is operably coupled to the one or more thrust loads and the one or more non-thrust loads, the controller configured to control the thrust loads and non-thrust loads, wherein the controller is configured to: 
(Jones, FIG. 1: (108), (110), (116);
Paragraph [0028]: “The power management controller 116 is configured for distributing loads, such as the pneumatic loads 106 and/or the electrical loads 108 between the main power source 102 and auxiliary power source 104…”;
Paragraph [0050]: “An example embodiment of the power management controller 116 is illustrated in FIG. 5. A computing device 500…”;
Paragraph [0052]: “In some embodiments, the computing device 500 sends one or more control signals directly to valves for opening and closing air flow to the pneumatic loads 106…”;
Where power management controller 116 controls distribution of electrical loads 108 and pneumatic loads 106 (controls non-thrust loads) and also controls the valves for distributing pneumatic loads 106, such that lower pneumatic loading 106 on main power source 102 provides more power from the main engines for propulsion (controls thrust loads))
receive input from one or more sources; 
(Jones, FIG. 1: (110), (114), (116);
Paragraph [0027]: “…The aircraft control systems 110 are also connected to aircraft commands 114… The aircraft commands 114 are also connected to engine control systems 112…”;
Paragraph [0028]: “…Aircraft 100 also comprises a power management controller 116, operatively connected between the aircraft control systems 110, the engine control systems 112…”;
Where power management controller 116 receives information such as aircraft commands 114 (input) from aircraft control system 110 and engine control system 112)
identify a phase of flight based at least in part on the received input; 
(Jones, 
In some embodiments, loads are distributed in order to maximize thrust or minimize turbine temperature on the main power source 102. This may occur, for example, if take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS)”;
Where power management system 116 determines the aircraft is in take-off/climb (identifies a phase of flight) based on the aircraft commands 114, i.e. throttle (received input))
offload one or more non-thrust loads during the phase of flight; and 
(Jones, 
Paragraph [0046]: “Electrical loads 108 may also be distributed to the auxiliary power source 104, in part or in full, using the same principle of fuel consumption… The distribution system of the aircraft 100 allows the electrical loads 108 to be selectively distributed between the main power source 102 and the auxiliary power source 104 to obtain the overall most efficient distribution of power between the sources 102, 104 so as to minimize fuel consumption”;
Paragraph [0047]: “…take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS). In such a circumstance, the power management controller 116 may transfer loads to the auxiliary power source 104…”;
Where the power management controller 116 transfers loads such as the electrical loads 108 to the auxiliary power source 104 (off loads one or more non-thrust loads) while the aircraft is in a take-off and climb phase (during the phase of flight))
restore the one or more non-thrust loads.
(Jones, 
Paragraph [0046]: “…The distribution system of the aircraft 100 allows the electrical loads 108 to be selectively distributed between the main power source 102 and the auxiliary power source 104 to obtain the overall most efficient distribution of power between the sources 102, 104 so as to minimize fuel consumption…”;
Paragraph [0047]: “…Once the FMS indicates that stable flight is anticipated at efficient engine conditions for some time, the auxiliary power source 104 is shut down to conserve fuel unless there is a need to bring it on line to act as an emergency generator...”;

Regarding claim 2, Jones teaches the system of claim 1. Jones further teaches:
wherein offloading the one or more non-thrust loads, the controller is configured to at least one of reduce operation of the one or more non-thrust loads, completely turn off the one or more non-thrust loads, or supplement the one or more non-thrust loads with an auxiliary power source.
(Jones, 
Paragraph [0046]: “Electrical loads 108 may also be distributed to the auxiliary power source 104, in part or in full, using the same principle of fuel consumption… The distribution system of the aircraft 100 allows the electrical loads 108 to be selectively distributed between the main power source 102 and the auxiliary power source 104 to obtain the overall most efficient distribution of power between the sources 102, 104 so as to minimize fuel consumption”;
Paragraph [0047]: “…take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS). In such a circumstance, the power management controller 116 may transfer loads to the auxiliary power source 104…”;
Where the power management controller 116 transfers electrical loads 108 (offloads one or more non thrust loads) to auxiliary power source 104 (by supplementing the one or more non-thrust loads with an auxiliary power source)). 
Regarding claim 8, Jones teaches the system of claim 1. Jones further teaches: 
wherein the controller is configured to identify the phase of flight as a climb phase of flight that requires thrust.
(Jones, 
Paragraph [0027]: “…various information is transmitted from one aircraft control system to another, such as flight mode or regime (i.e. take-off, climb, cruise, descent, taxi, etc.) and other aircraft operating parameters (i.e. pressure, temperature, speed, etc.). The aircraft control systems 110 are also connected to aircraft commands 114, which may comprise primary controls such as a control yoke, a center stick or side stick, rudder pedals, and throttle controls, and/or secondary controls, for receiving from the aircraft commands 114 control signals for control of the aircraft 100. The aircraft commands 114 are also connected to engine control systems 112…”;
Paragraph [0028]: “Aircraft 100 also comprises a power management controller 116, operatively connected between the aircraft control systems 110, the engine control systems 112, the electrical loads 108, and the pneumatic loads 106…”;
Paragraph [0047]: “In some embodiments, loads are distributed in order to maximize thrust or minimize turbine temperature on the main power source 102. This may occur, for example, if take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS). In such a circumstance, the power management controller 116 may transfer loads to the auxiliary power source 104 …”;
Where the power management controller 116 (controller) identifies a phase of flight, including climb, based on information from aircraft control systems 110 and engine control systems 112 (configured to identify the phase of flight as a climb phase of flight) where the power management controller 116 transfers loads off the main power source to the auxiliary power source in order to maximize thrust (a climb phase of flight that requires thrust)). 
Regarding claim 9, the claim limitations recite a method having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above.
Regarding claim 10, the claim limitations recite a method having limitations similar to those of claim 2 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitation recited in claim 10, Jones further teaches:
[offloading the one or more non-thrust loads includes at least one of reducing operation of the one or more non-thrust loads, completely turning off the one or more non-thrust loads, or supplementing the one or more non-thrust loads with an auxiliary power source] during the phase of flight.
(Jones, 
Paragraph [0047]: “In some embodiments, loads are distributed in order to maximize thrust or minimize turbine temperature on the main power source 102. This may occur, for example, if take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS). In such a circumstance, the power management controller 116 may transfer loads to the auxiliary power source 104…”;
Where the power management controller 116 transfers electrical loads 108 (offloads one or more non thrust loads) to auxiliary power source 104 (by supplementing the one or more non-thrust loads with an auxiliary power source) to maximize thrust during take-off and climb (during the phase of flight)). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claims 1 and 9 above, and in further view of Breit. 
Breit was cited in Information Disclosure Statement filed 06-13-2019, under U.S. Patents, document 1. 
Regarding claim 3, Jones teaches the system of claim 1. Jones further teaches:
wherein the controller is configured to determine a pattern of usage of the one or more [non-] thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight.
(Jones, 
Paragraph [0037]: “… models may be used to predict fuel consumption for the main power source 102 and the auxiliary power source 104. For example, modeling may be performed based on flight condition, throttle setting, and the installation extractions, which include aircraft bleed air flow demand for pneumatic systems and generator power extraction… Such models may therefore be used for predicted fuel flow comparisons to select the best power option for the loads”;
Paragraph [0039]: “In some embodiments, the performance of an Environmental Control System (ECS) may be modelled in a manner similar as that of the main power source 102 and the auxiliary power source 104. The ECS may be responsible for most of the inflight use of engine bleed-air and comprise elements that can be modelled using basic thermodynamic processes. The ECS model may thus be used to determine power load allocation. For example, ECS demand for cabin conditioning may be minimized based on predicted bleed outlet conditions (i.e. pressure, temperature) for both the main power source 102 and the auxiliary power source 104 by running the ECS model”;
Where the power management controller 116 uses models to predict fuel consumption and bleed outlet conditions of the main power source 102 and the auxiliary power source 104, including temperature and pressure conditions (determines a pattern of usage of the thrust loads over time).
The power management controller 116 uses the same models on the Environmental Control System to determine when to minimize cabin conditioning (minimize active one or more non-thrust loads) based on the bleed outlet conditions of main power source 102 and auxiliary power source 104 (a pattern of usage of the thrust loads over time), i.e. temperature and pressure outlet conditions that identify a phase of flight (during the identified phase of flight)). 
Although Jones the controller is configured to determine a pattern of usage of the one or more [non-] thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight, Jones fails to teach to determine a pattern of usage of the one or more non-thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight. 
However, in the same field of endeavor, Breit teaches:
[…] to determine a pattern of usage of the one or more non-thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 9: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like). The analysis at the block 36 may be made based on a correlation made at a block 38 of typical electrical loading with events in the flight plan that are planned to occur during the phases 18, 20, 22, 24, 26, 28, 30, and 32. The prediction of electrical loading at the block 36 may also include an analysis of historical load data, if desired, at an optional block 40”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 4, lines 62-67: “At a block 54 predicted electrical loads for a phase are re-sequenced among the time increments for the phase such that electrical loading is substantially equalized for all of the time periods of the phase. The re-sequencing of the loads at the block 54 is performed for all of the phases 18, 20, 22, 24, 26, 28, 30, and 32”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight based on information from a flight plan and historical data (determine a pattern of usage of the one or more non-thrust loads over a 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Jones with the feature of minimizing one or more active non-thrust loads during an identified phase of flight of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation” (Breit, Col 2, lines 6-11). 
Regarding claim 4, Jones and Breit teach the system of claim 3. Breit further teaches:
wherein the controller is configured to manage interactions between the one or more non-thrust loads based at least in part on minimizing the active one or more non-thrust loads during the identified phase of flight, wherein managing the interactions comprises determining a time to activate the one or more non-thrust loads.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 4, lines 62-67: “At a block 54 predicted electrical loads for a phase are re-sequenced among the time increments for the phase such that electrical loading is substantially equalized for all of the time periods of the phase. The re-sequencing of the loads at the block 54 is performed for all of the phases 18, 20, 22, 24, 26, 28, 30, and 32”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;

Regarding claim 5, Jones and Breit teach the system of claim 4. Jones further teaches:
wherein the auxiliary power source is at least one of a battery, an auxiliary power unit, or fuel cell.
(Jones, FIG. 1: (102), (104); 
Paragraph [0006]: “…an aircraft having at least one main power source for providing propulsive power to the aircraft and at least one auxiliary power source for providing auxiliary power to the aircraft…”;
Paragraph [0016]: “The at least one auxiliary power source 104 provides secondary power to the aircraft 100 inflight. The auxiliary power source 104 may comprise engine assemblies of a same or different type as the main power source 102…”;
Paragraph [0026]: “…The loads 106, 108 may be powered by the main power source 102, the auxiliary power source 104, or both…”;
Where the main power source 102 comprises the engines for propulsion (thrust loads) and where the auxiliary power source 104 comprises a separate engine to power the electrical loads 108 and pneumatic loads 106 (non-thrust loads) as needed; wherein the auxiliary power source 104 is an engine different from the main power source 102 (an auxiliary power unit)). 
Regarding claim 6, Jones teaches the system of claim 1. Jones further teaches:
wherein the one or more non-thrust loads are automatically restored [after a configurable period of time or manually restored].
(Jones, FIG. 4: (406), (408);
Paragraph [0034]: “At step 406, allocation of the power loads is determined so as to minimize fuel consumption… At step 408, loads are distributed between the main power source 102 and the auxiliary power source 104 so as to minimize fuel consumption and as per the allocation determined at step 406…”;
Paragraph [0036]: “Step 406 of determining a load allocation and step 408 of distributing the loads may be configured to take place continuously throughout the flight... may be performed periodically throughout the flight, at a regular frequency based on time… ”;
Where the power management controller 116 performs steps 406 and 408 automatically to determine optimal distribution of power loads between the main power source 102 and auxiliary power source 104 to minimize fuel consumption at a regular frequency based on time.
In a case where powering the loads from the main power source 102 is determined to minimize fuel consumption, power management controller 116 automatically shifts power loads back to the main power source 102 (non-thrust loads are automatically restored)). 
Although Jones teaches one or more non-thrust loads are automatically restored […], Jones fails to explicitly teach the one or more non-thrust loads are automatically restored after a configurable period of time or manually restored. 
However, in the same field of endeavor, Breit teaches:
wherein the one or more non-thrust loads are automatically restored after a configurable period of time or manually restored.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments (configurable period of time). 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (one or more non-thrust loads) may be off in one time increment and then automatically turned on in the next controllable time increment as scheduled (automatically restored after a configurable period of time)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Jones with the feature of automatically restoring one or more non-thrust loads after a configurable period of time of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation” (Breit, Col 2, lines 6-11). 
Regarding claim 7, Jones teaches the system of claim 1. Jones further teaches: 
wherein the one or more non-thrust loads are automatically restored [upon entering a different phase of flight].
(Jones, FIG. 4: (406), (408);
Paragraph [0034]: “At step 406, allocation of the power loads is determined so as to minimize fuel consumption… At step 408, loads are distributed between the main power source 102 and the auxiliary power source 104 so as to minimize fuel consumption and as per the allocation determined at step 406…”;
Step 406 of determining a load allocation and step 408 of distributing the loads may be configured to take place continuously throughout the flight... steps 406, 408 may be performed upon a specific trigger, which may be based on a flight regime, an engine operating condition, an aircraft operating condition, a sensor measurement, or the like…”;
Where the power management controller 116 performs steps 406 and 408 automatically to determine optimal distribution of power loads between the main power source 102 and auxiliary power source 104 to minimize fuel consumption when triggered by an event based on a flight regime, an engine operating condition, or an aircraft operating condition.
In a case where powering the loads from the main power source 102 is determined to minimize fuel consumption, power management controller 116 automatically shifts power loads back to the main power source 102 (non-thrust loads are automatically restored)). 
Although Jones teaches one or more non-thrust loads are automatically restored […], Jones fails to explicitly teach the one or more non-thrust loads are automatically restored upon entering a different phase of flight. 
However, in the same field of endeavor, Breit teaches:
wherein the one or more non-thrust loads are automatically restored upon entering a different phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 (different phase of flight) and divides the predicted electrical loads into controllable time increments. 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (one or more non-thrust loads) that is off in the last time increment in flight phase 24, CLIMB (a phase of flight) and is then automatically turned on (automatically restored) in the next time increment, which is the first time increment in flight phase 26, CRUISE (a different phase of flight) as scheduled). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Jones with the feature of automatically restoring one or more non-thrust loads upon entering a different phase of flight of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation” (Breit, Col 2, lines 6-11). 
Regarding claim 11, the claim limitations recite a method having limitations similar to those of claim 3 and therefore is rejected on the same basis, as outlined above.
Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 4 and therefore is rejected on the same basis, as outlined above.
Regarding claim 13, Jones teaches the computer implemented method of claim 9. Jones further teaches: 
wherein the one or more non-thrust loads are automatically restored [after an expiry of a period of time].
(Jones, FIG. 4: (406), (408);
Paragraph [0034]: “At step 406, allocation of the power loads is determined so as to minimize fuel consumption… At step 408, loads are distributed between the main power source 102 and the auxiliary power source 104 so as to minimize fuel consumption and as per the allocation determined at step 406…”;
Paragraph [0036]: “Step 406 of determining a load allocation and step 408 of distributing the loads may be configured to take place continuously throughout the flight... may be performed periodically throughout the flight, at a regular frequency based on time… ”;
Where the power management controller 116 performs steps 406 and 408 automatically to determine optimal distribution of power loads between the main power source 102 and auxiliary power source 104 to minimize fuel consumption at a regular frequency based on time.
In a case where powering the loads from the main power source 102 is determined to minimize fuel consumption, power management controller 116 automatically shifts power loads back to the main power source 102 (non-thrust loads are automatically restored)). 
Although Jones teaches one or more non-thrust loads are automatically restored [...], Jones fails to explicitly teach one or more non-thrust loads are automatically restored after an expiry of a period of time
However, in the same field of endeavor, Breit teaches:
wherein the one or more non-thrust loads are automatically restored after an expiry period of time.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments (periods of time). 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (one or more non-thrust loads) may be off in one time increment and then automatically turned on (automatically restored) in the next controllable time increment as scheduled, after the “off” time increment has passed (after an expiry period of time)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Jones with the feature of automatically restoring one or more non-thrust loads after an expiry period of time of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation
Regarding claim 16, Jones teaches the method of claim 9. Although jones teaches the phase of flight is a climb phase of flight as outlined in claim 9, Jones fails to explicitly teach an initial climb phase of flight. 
However, in the same field of endeavor, Breit teaches:
wherein the phase of flight is an initial climb phase of flight.
(Breit, FIG. 2: (24);
Col 7, lines 14-16: “The FMS 104 also provides real-time flight status to the system 100. The FMS 104 provides real-time data regarding where the aircraft 16 (FIG. 2) is relative to the flight plan”;
Where system 100 determines when the aircraft is in various phases of flight shown in FIG. 2 based on the real-time data from the flight management system 104 and where the CLIMB phase 24 is an initial climb phase of flight)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Jones with the feature of determining an initial climb phase of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation” (Breit, Col 2, lines 6-11). 
Regarding claim 17, Jones and Breit teach the method of claim 16. Jones further teaches: 
wherein the auxiliary power includes at least one of a battery, an auxiliary power unit, or fuel cell.
(Jones, FIG. 1: (102), (104); 
Paragraph [0006]: “…an aircraft having at least one main power source for providing propulsive power to the aircraft and at least one auxiliary power source for providing auxiliary power to the aircraft…”;
Paragraph [0016]: “The at least one auxiliary power source 104 provides secondary power to the aircraft 100 inflight. The auxiliary power source 104 may comprise engine assemblies of a same or different type as the main power source 102…”;
…The loads 106, 108 may be powered by the main power source 102, the auxiliary power source 104, or both…”;
Where the main power source 102 comprises the engines for propulsion (thrust loads) and where the auxiliary power source 104 comprises a separate engine to power the electrical loads 108 and pneumatic loads 106 (non-thrust loads) as needed; wherein the auxiliary power source 104 is an engine different from the main power source 102 (an auxiliary power unit)). 
Regarding claim 18, Jones teaches the method of claim 9. Although Jones teaches one or more non-thrust loads are offloaded during the phase of flight as outlined in claim 9, Jones fails to explicitly teach the one or more non-thrust loads are offloaded during the entire phase of flight. 
However, in the same field of endeavor, Breit teaches:
wherein the one or more non-thrust loads are offloaded during the entire phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments. 

Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (one or more non-thrust loads) may be OFF in one time increment which is controlled to one per flight phase (offloaded during the entire phase of flight).
Or, in the original example shown, the coffee pot and refrigeration compressor (one or more non-thrust loads) may be sequenced OFF for three time increments in a row, so long as the time increments they are ON do not coincide with other maximum loading). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Jones with the feature of offloading one or more non-thrust loads for the entire flight phase of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation” (Breit, Col 2, lines 6-11). 
Regarding claim 19, Jones teaches the method of claim 9. Although Jones teaches one or more non-thrust loads are offloaded during the phase of flight as outlined in claim 9, Jones fails to explicitly teach the one or more non-thrust loads are offloaded during a portion of the phase of flight. 
However, in the same field of endeavor, Breit teaches:
wherein the one or more non-thrust loads are offloaded during a portion of the phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments (a portion of the phase of flight). 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (one or more non-thrust loads) may be OFF in one time increment (offloaded during a portion of the phase of flight) and then automatically turned ON in the next time increment as scheduled). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Jones with the feature of offloading one or more non-thrust loads during a portion of the phase of flight of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation” (Breit, Col 2, lines 6-11). 

Regarding claim 20, Jones teaches the method of claim 9. Jones fails to teach offloading the one or more non-thrust loads is based on exceeding a threshold level. 
However, in the same field of endeavor, Breit teaches:
wherein offloading the one or more non-thrust loads is based on exceeding a threshold level.
(Breit, FIG. 1: (56), (58), (64); FIG. 2: (32), (48);
Col 5, lines 54-67: “Referring back to FIGS. 1 and 2, after the loads have been re-sequenced at the block 54 (FIG. 4) the load profile 48 is compared to the threshold 32 at a block 56. A determination is made at a decision block 58 whether the difference between the load profile 48 and the threshold profile 32 is less than the margin M. When the difference between the load profile 48 and the threshold profile 32 is less than the margin M, at a block 60 the load profile 48 and/or the threshold profile 32 is updated to maintain the margin M between the load profile 48 and the threshold profile 32.
If the load profile 48 has been adjusted at the block 60 (as determined at a decision block 62), then at a block 64 loads are adjusted accordingly during operations to implement changes to the load profile 48”;
Col 7, lines 38-45: “When loads are to be adjusted (such as at the block 64 (FIG. 1)), the system 100 provides an appropriate control signal to a desired load controller 114 or a desired motor controller 120 via the multiplexer 116. If larger groups of loads are to be controlled (such as by shutting down a portion of a transfer bus 122), then the system 100 provides a control signal to a bus power control unit 124 which, in turn, controls the transfer bus 122”;
Where the loads are adjusted at block 64 by shutting down a portion of the transfer bus (offloading the one of more non-thrust loads) based on if the difference between load profile 48 and threshold profile 32 in FIG. 2 is less than a margin M (load profile 48 exceeds a threshold level of maintaining a margin M)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Jones with the feature of offloading one or more non-thrust loads based on exceeding a threshold level of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation” (Breit, Col 2, lines 6-11). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 9 above, and in further view of Berkley et al. (PGPub No US 2018/0348794 A1), henceforth known as Berkley. 
Regarding claim 14, Jones teaches the method claim 9. 
Although Jones teaches the one or more non-thrust loads are restored as outlined above in claim 9, Jones fails to explicitly teach the one or more non-thrust loads are manually restored by an operator. 
However, in the same field of endeavor, Berkley teaches:
wherein the one or more non-thrust loads are manually restored by an operator.
(Berkley, FIG. 2: (213); FIG. 3); 
Paragraph [0025]: “The Avionics Control Unit (ACU) 215 is connected to and may control electronic components of the rotorcraft…”;
Paragraph [0026]: “The Electrical Power Distribution System (EPDS) 213 is connected to the ACU 215 and may control the distribution of electrical power between components of the rotorcraft... In some cases, the EPDS 213 may include circuit breakers, and the pilot or the ACU 215 can couple or decouple a load or a group of loads from an electrical bus at a circuit breaker…”;
Paragraph [0029]: “…Each SPDU includes one or more circuit breakers that are each connected to one or more electrical loads. Each SPDU can couple or decouple each of the connected loads from an electrical bus 317 via its circuit breakers. Loads may include rotorcraft components such as a flight control system, actuators, lights, displays, or other rotorcraft components and accessories…”;
Where the Avionics Control Unit 215 can de-couple one or more electrical loads such as lights and displays (offloads one or more non-thrust loads) and where a load or a group of loads (the one or more non-thrust loads) are coupled to the electrical bus (manually restored) at a circuit breaker by the pilot (an operator)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Jones with the method of manually restoring one or more non-thrust …A load or group of loads may also be re-coupled to the bus if the amount of available electrical power increases. In some cases, a load or group of loads that is decoupled from the bus may be coupled to the bus when the functionality of the load or group of loads is desired…” where a pilot may desire the functionality of a group of loads and may re-couple the loads once an adequate amount of electrical power is available.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 9 above, and in further view of Breit (initially cited in claim 3 rejection) and Berkley (initially cited in claim 14 rejection). 
Regarding claim 15, Jones teaches the computer implemented method of claim 9. 
Although Jones teaches the non-thrust loads are restored as outlined above in claim 9, Jones fails to explicitly teach wherein the non-thrust loads are manually restored upon entering a different phase of flight. 
However, in the same field of endeavor, Breit teaches:
wherein the non-thrust loads are [manually] restored upon entering a different phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 (different phase of flight) and divides the predicted electrical loads into controllable time increments. 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (one or more non-thrust loads) may be off in the last time increment in flight phase 24, CLIMB (a phase of flight) and then automatically turned on (automatically restored) in the next time increment, which is the first time increment in flight phase 26, CRUISE (a different phase of flight) as scheduled). 
 It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Jones with the feature of restoring one or more non-thrust loads upon entering a different phase of flight of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation” (Breit, Col 2, lines 6-11). 
Although Jones and Breit teach the computer implemented method of claim 9, wherein the non-thrust loads are [manually] restored upon entering a different phase of flight, the combination of Jones and Breit fails to teach the non-thrust loads are manually restored […]. 
However, in the same field of endeavor, Berkley teaches:
wherein the non-thrust loads are manually restored […].

Paragraph [0025]: “The Avionics Control Unit (ACU) 215 is connected to and may control electronic components of the rotorcraft…”;
Paragraph [0026]: “The Electrical Power Distribution System (EPDS) 213 is connected to the ACU 215 and may control the distribution of electrical power between components of the rotorcraft... In some cases, the EPDS 213 may include circuit breakers, and the pilot or the ACU 215 can couple or decouple a load or a group of loads from an electrical bus at a circuit breaker…”;
Paragraph [0029]: “…Each SPDU includes one or more circuit breakers that are each connected to one or more electrical loads. Each SPDU can couple or decouple each of the connected loads from an electrical bus 317 via its circuit breakers. Loads may include rotorcraft components such as a flight control system, actuators, lights, displays, or other rotorcraft components and accessories…”;
Where the Avionics Control Unit 215 can de-couple one or more electrical loads such as lights and displays (offloads one or more non-thrust loads) and where a load or a group of loads (the one or more non-thrust loads) are coupled to the electrical bus (manually restored) at a circuit breaker by the pilot (an operator)).
Additionally, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Jones and Breit with the method of manually restoring one or more non-thrust loads by an operator of Berkley because “…A load or group of loads may also be re-coupled to the bus if the amount of available electrical power increases. In some cases, a load or group of loads that is decoupled from the bus may be coupled to the bus when the functionality of the load or group of loads is desired…” where a pilot may desire the functionality of a group of loads and may re-couple the loads once an adequate amount of electrical power is available.


 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elliot (US Patent No 10,814,999 B2) teaches a power distribution system for use on an aircraft which regulates the power to a set of loads based on available power, criticality of the component, or aircraft mode of operation such as take-off. When power draw exceeds available power, the system can disable electrical loads based on function criticality, power the electrical loads using an additional power source like batteries, or control the loads according to schema based on the flight phase. The system may also delay powering of loads in order to prevent overlap of high power demands between different loads. 
Smith et al. (US Patent No 10,093,408 B1) teaches conserving energy in an aircraft by turning the power to specific hydraulic systems on or off based on the flight phase.
Glahn et al. (PGPub No US 2004/0057177 A1) teaches conserving energy on an aircraft by minimizing time appliances are on.
Buffenbarger (PGPub No US 2019/0079548 A1) teaches a power controller for an electrical distribution system on board an aircraft that modulates power to electrical loads based on variables including flight phase, such as climbing. Additionally teaches a supplemental power source using an auxiliary generator, solar panel, fuel cells, or batteries. 
Dalal (PGPub No US 2018/0112599 A1) teaches an electrical power system architecture using an multiple engines connected to multiple generators used to power left and right busses comprising left and right essential and non-essential loads. Upon loss of an engine, the power system may be shifted to maintain power to the essential loads of the lost engine side, while shedding the non-essential loads in order to recover the lost engine. 
Nehmeh (US Patent No 10,689,129 B1) teaches an integrated aircraft utility management and power distribution system, in which “switched” loads may be turned off based on a phase of flight or by pilot input.
Krug et al. (PGPub No US 2015/0151847 A1) teaches an aircraft with a secondary power system designed to either partially or fully power non-propulsive loads using non-propulsive utility power generation systems (NPUPs) based on how much power the aircraft requires, which may depend on the phase of flight (take off). 
Wall et al. (PGPub No US 2013/0184901 A1) teaches a method of managing energy and/or power in a vehicle, including determining phases of flight in an aircraft and optimizing the power plan for the vehicle based on predicted power requirements of the vehicle and power consuming components.
Bayliss et al. (US Patent No 8,657,227 B1) teaches a system of independent power generation for an aircraft. A first power unit and second power unit may power electrical loads during a first time period of high demand. The second power unit may shutdown during a second time period of lower demand. The power units may be one or a combination of: a rotating engine, a reciprocating engine, a chemical power generation device, such as a fuel cells or a battery, or another power generation device, such as a solar cell or a nuclear reactor. 
Waite et al. (PGPub No US 2009/0152942 A1) teaches controlling power generation and distribution for an aircraft, in which non-essential elements such as cabin air conditioning is considered a primary load and in a case when the aircraft is approaching a power threshold limit, the power to the primary load is reduced to maintain the electrical system integrity, and restored once the total power draw lowers below the threshold. 
Dunn (PGPub No US 2003/0075643 A1) teaches an electrically powered aircraft having fuel cells as at least a partial source of electrical energy, augmented by power from special high power "surge" batteries for critical takeoff and climbing, where the maximum electric power is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668